              Case 3:20-cv-05415-MJP Document 22 Filed 02/12/21 Page 1 of 2




 1

 2

 3

 4

 5

 6

 7
                               UNITED STATES DISTRICT COURT
 8
                              WESTERN DISTRICT OF WASHINGTON
                                        AT SEATTLE
 9

10          PORT TOWNSEND SHIPWRIGHTS,                    CASE NO. C20-5415 MJP
            INC.,
11                                                        ORDER GRANTING PLAINTIFF’S
                                 Plaintiff,               MOTION TO COMPEL
12                                                        COMPLIANCE WITH LOCAL
                   v.                                     RULE 39.1
13
            F/V ROBIN BLUE, O.N. 59807, et al.,
14
                                 Defendants.
15

16

17          This matter comes before the Court upon Plaintiff’s Motion to Compel Compliance with

18   Local Rule 39.1. (Dkt. No. 19.) Having read the Motion, the Response (Dkt. No. 20), and the

19   Reply (Dkt. No. 21), the Court GRANTS the Motion and ORDERS the Parties to conduct

20   mediation by March 20, 2021.

21   //

22   //

23   //

24   //


     ORDER GRANTING PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH LOCAL RULE 39.1 - 1
             Case 3:20-cv-05415-MJP Document 22 Filed 02/12/21 Page 2 of 2




 1         The clerk is ordered to provide copies of this order to all counsel.

 2         Dated February 12, 2021.



                                                         A
 3

 4
                                                         Marsha J. Pechman
 5                                                       United States Senior District Judge

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24


     ORDER GRANTING PLAINTIFF’S MOTION TO COMPEL COMPLIANCE WITH LOCAL RULE 39.1 - 2
